FILED
                         FOR PUBLICATION                      AUG 31 2006
                 UNITED STATES COURT OF APPEALS          CATHY A. CATTERSON, CLERK
                                                            U.S. COURT OF APPEALS

                          FOR THE NINTH CIRCUIT


PUBLIC UTILITIES COMMISSION OF           Nos. 01-71051, 01-71321,
THE STATE OF CALIFORNIA; et al.,         01-71544, 02-70254, 02-70266,
                                         02-70275, 02-70282, 02-70285,
       Petitioners,                      02-70301, 02-72113, 03-73887,
                                         03-74252, 03-74527, 03-74531,
 v.                                      03-74594, 04-73501.
                                         (Scope/Transaction Cases)
FEDERAL ENERGY REGULATORY
COMMISSION,

       Respondent.

BONNEVILLE POWER                         Nos. 02-70262, 02-70270,
ADMINISTRATION; et al.,                  02-70274, 02-70294, 03-70185.
                                         (Jurisdiction Cases)
       Petitioners,

 v.                                      ORDER


FEDERAL ENERGY REGULATORY
COMMISSION,

       Respondent.
Before: THOMAS, Circuit Judge

      An amended opinion has been filed contemporaneously with this Order. The

amended opinion was filed in response to requests for correction of certain portions of

the factual recitation of the case. Objections were filed to some of the requests on the

basis that the proposed amendments would affect the substance of the prior opinion.

After examining the requests, the panel agreed that some amendments were appropriate

to correct the factual record and prevent subsequent misinterpretation of portions of the

prior opinion. Therefore, rather than defer the requests until consideration of petitions

for rehearing, we believed that some corrections should be made promptly. The panel

has deferred taking action on some of the other requests until it considers any petitions

for rehearing.

      In sum, the amended opinion does not contain any changes to the substance of

the holdings. It only contains corrections to the factual record and a few other

technical corrections. Given that, the previous orders pertaining to the time for filing

petitions for rehearing remain in effect, unaltered by the filing of the amended opinion.

However, the petitions should reference the corrected amended opinion filed today,

rather than the original opinion.